UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1734


In Re:   JIMMY LAWRENCE NANCE,

                Petitioner.




              On Petition for Writ of Habeas Corpus.
                     (7:92-cr-00135-JPJ-RSB-1)


Submitted:   September 29, 2015             Decided:   October 15, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Lawrence Nance filed a petition for an original writ

of   habeas   corpus    challenging   his    1993    conviction      for   first

degree murder of a United States Postal Service employee, in

violation     of   18   U.S.C.   §§ 1111,    1114    (2014).        This   court

ordinarily     declines     to   entertain     original        habeas      corpus

petitions under 28 U.S.C. § 2241 (2012), and this case provides

no reason to depart from the general rule.               Moreover, we find

that    the   interests     of   justice     would    not      be   served    by

transferring the case to the district court.                   See 28 U.S.C.

§ 1631 (2012).      Accordingly, we deny Nance leave to proceed in

forma pauperis and dismiss the petition.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         PETITION DISMISSED




                                      2